Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 8 and 10 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 – 8 and 10, it is unclear how the y-intercept of the SFC profile can be measured in °C when y is defined as the amount of solid fat.
Dependent claims are rejected for the same reasons as the claims from which they depend.
Regarding claims 1 – 20, it is unclear if a powdered food ingredient includes a powdered protein ingredient or if the two are mutually exclusive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (WO-2018236365-A1) in view of Shakerardekani (“Textural, Rheological and Sensory Properties and Oxidative Stability of Nut Spreads—A Review”) and Heussen (“Practical Food Applications of Differential Scanning Calorimetry”).
Regarding claims 1, 2, and 9, Martinez teaches a composition that includes 25 – 70 wt% nut butter, 5 – 20 wt% fat, 15 – 30 wt% sugar, and 10 – 55 wt% firming agent [0003].  The nut butter can be peanut, almond, or cashew butter [0019].  Possible fats include palm stearin, palm oil, and coconut oil [0020].  These are known stabilizing fats.  The firming agent can be a protein such as dried milk or protein isolates [0024].  These are considered to be powdered protein sources.  The sugar component can be powdered sugar [0023].
Martinez does not teach the claimed concentrations of the composition ingredients, the differential scanning calorimetry (DSC) profile of the stabilizing fat having an endothermic peak between 30°C and 35°C and a rheology inflection midpoint at 21°C (RIM21) and a rheology inflection midpoint at 37°C (RIM37), where RIM37 is at least 1x101 Pa greater than the RIM21.  Martinez also does not teach the DSC profile exhibiting a curve having less than 10% of it area between 35°C and 70°C.
The values of ingredients in the claims are included in the prior art values.  Therefore, the claimed values of nut butter, stabilizing fat, protein, and powdered food ingredients are obvious over the prior art.
Heussen teaches fats existing in three crystalline forms, including the β’ form [pg 2, Col 1, ¶1].  DSC can be used to identify the stable β’ form which results in a grainy mouth feel [pg 2, Col 2, ¶1].  It would have been obvious to a person have ordinary skill in the art to choose the stabilizing fat of the composition so as to obtain the DSC profile associated with the desired mouth feel.
Shakerardekani teaches the rheological behavior of semi solid food products, such as nut butters, affecting the preparation, processing, and storage stability of the product [pg 4228, ¶2].  It would have been obvious to a person having ordinary skill in the art to adjust RIM21 and RIM-37 so as to get the desired preparation, processing, and storage stability characteristics.
Regarding claims 5 – 8, Martinez, Heussen, and Shakerardekani do not teach the solid fat content (SFC) profiles of the stabilizing fat at various temperatures.  However, the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
In addition, Heussen teaches that solid fat content over a given melting range can be determined by DSC [pg 2, Col 2, ¶2].  Therefore, as DSC profiles are associated with mouth feel, the SFC profiles must also affect mouth feel.  It would have been obvious to a person having ordinary skill in the art to optimize the solid fat content profiles of the stabilizing fat so as to get the desired mouth feel.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez, Heussen, and Shakerardekani as applied to claim 1 above, and further in view of FnB (“Measuring dropping point of fat or oil using Mettler Toledo's instruments”).
Regarding claims 3 and 4, Martinez, Heussen, and Shakerardekani do not teach a Mettler Dropping Point (MDP) of the stabilizing fat of from about 38°C to about 45°C and a 10°C to 40°C solid fat content (SFC10-40) profile.  
FnB teaches the dropping point of a fat as the temperature at which the sample becomes fluid to flow under the conditions of the test [pg 1, ¶2].  The test can be used to determine the quality of raw materials which can negatively affect the end-product as well as consumer satisfaction [pg 1, ¶1].  It would have been obvious to a person having ordinary skill in the art to choose a Mettler Dropping Point that would be associated with the desired quality of the stabilizing fat used.
While Martinez, Heussen, and Shakerardekani do not teach the SFC10-40 profile of the stabilizing fat, the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
In addition, Heussen teaches that solid fat content over a given melting range can be determined by DSC [pg 2, Col 2, ¶2].  Therefore, as DSC profiles are associated with mouth feel, the SFC profiles must also affect mouth feel.  It would have been obvious to a person having ordinary skill in the art to optimize the solid fat content profiles of the stabilizing fat so as to get the desired mouth feel.
Claims 10 – 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez, in view of FnB and Heussen with evidence from Fediol (“Fatty Acids”).
Regarding claims 10 – 15, Martinez teaches a composition that includes 25 – 70 wt% nut butter, 5 – 20 wt% fat, 15 – 30 wt% sugar, and 10 – 55 wt% firming agent [0003].  The nut butter can be peanut, almond, or cashew butter [0019].  Possible fats include palm stearin, palm oil, and coconut oil [0020].  These are known stabilizing fats.  The firming agent can be a protein such as dried milk or protein isolates [0024].  These are considered to be powdered protein sources.  The sugar component can be powdered sugar [0023].
Martinez does not teach the claimed concentrations of the composition ingredients, a Mettler Dropping Point (MDP) of the stabilizing fat of from 38°C to about 45°C and a 10°C to 40°C solid fat content (SFC10-40) profile.
The values of ingredients in the claims are included in the prior art values.  Therefore, the claimed values of nut butter, stabilizing fat, protein, and powdered food ingredients are obvious over the prior art.
FnB teaches the dropping point of a fat as the temperature at which the sample becomes fluid to flow under the conditions of the test [pg 1, ¶2].  The test can be used to determine the quality of raw materials which can negatively affect the end-product as well as consumer satisfaction [pg 1, ¶1].  It would have been obvious to a person having ordinary skill in the art to choose a Mettler Dropping Point that would be associated with the desired quality of the stabilizing fat used.
While Martinez does not teach the SFC10-40 profile of the stabilizing fat, the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
In addition, Heussen teaches that solid fat content over a given melting range can be determined by DSC [pg 2, Col 2, ¶2].  Therefore, as DSC profiles are associated with mouth feel, the SFC profiles must also affect mouth feel.  It would have been obvious to a person having ordinary skill in the art to optimize the solid fat content profiles of the stabilizing fat so as to get the desired mouth feel.
Regarding claim 16, Martinez teaches 5 – 20 wt% fat such as coconut oil.  Fediol teaches coconut oil having 47 wt% lauric acid [pg 2].  Using coconut oil as the stabilizing fat would result in the product being 2.35 – 9.4 wt% lauric acid.  The claimed value of lauric acid is obvious over the prior art.
Regarding claim 19, Martinez teaches that the nut butter can include up to 35 wt% nut flour (which is commonly known as defatted nut flour) [0019].  Since the nut butter is 20 – 70 wt% of the final composition, nut flour would be 7 – 24.5 wt% of the product.  The claimed value overlaps with and is obvious over the prior art.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez and FnB as applied to claim 10 above, and further in view of Mobin (“Whey Protein Vs Soy Protein - Which One To Consider?”).
Regarding claims 17 and 18, Martinez teaches the use of powdered protein isolates as firming agents, including whey and soybean protein [0024].  However, Martinez does not teach a whey-to-soy protein ratio of the powdered protein component of about 30:70 to about 70:30 nor each powdered protein source being from about 5 – 15 wt% of the composition.
Mobin teaches the use of whey and soy protein powders in health products.  While the two proteins have the nine essential amino acids, they have different amino acid profiles [pg 9, “7. Type of Amino Acids”].  Soy protein products are also much cheaper than whey protein products [pg 6, “The Final Scoop”].  It would have been obvious to a person having ordinary skill in the art to modify the concentrations and ratios of whey and soy protein powders so as to get the desired amino acid profile in the composition and the desired price.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez and FnB as applied to claim 10 above, and further in view of Shakerardekani.
Regarding claim 20, Martinez and FnB teach a composition comprising a nut butter, protein, fat, and sugar.  However, they do not teach the powdered protein and food ingredients including at least 80 wt% of the particles passing through a No. 325 mesh.
Shakerardekani teaches particle size determining the preparation, processing, and storage stability of the nut butter as well as affecting the shear viscosity [pg 4228, ¶2].  It would have been obvious to a person having ordinary skill in the art to alter the size of the powdered particles so as to obtain the desired preparation, processing, storage stability, and viscosity of the product.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Avera (US-4942055-A) teaches stabilizing peanut butter compositions with fats.
Wong (US-5433970-A) teaches the making of a high protein nut spread comprising stabilizing fats, protein supplements, and sweeteners.
Wassell (US-20140127387-A1) teaches the effects of different stabilizers and their concentrations on the DSC and rheology of peanut butter.
Shoop (US-20180368452-A1) teaches making a smack with a nut butter inner core.
Slocum (Peanut Butter White Chocolate) teaches the mixing of cocoa butter and peanut butter with a sweetener in a nut butter-comprising composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799